68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Inderpal S. SANDHU, Plaintiff--Appellant,v.COMMONWEALTH OF VIRGINIA, Department of Conservation andRecreation, Defendant--Appellee.
No. 95-1240.
United States Court of Appeals, Fourth Circuit.
Oct. 23, 1995.

Inderpal S. Sandhu, Appellant Pro Se.
Pamela Finley Boston, Assistant Attorney General, Richmond, Virginia, for Appellee.
Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Defendant in Appellant's employment discrimination action under Title VII, 42 U.S.C.A. Sec. 2000e (West 1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sandhu v. Commonwealth of Va., No. CA-94-541 (E.D.Va. Jan. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED